DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 10, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3-9, 12, 13, and 15-24 are pending and under consideration in this action. Claims 2, 10, 11, 14 are cancelled. Claims 20-24 are newly added.

Examiner’s Suggestions
With regards to dependent claims 13, 15, and 16, for sentence structure, Examiner kindly suggests the preamble being amended to recite “The liquid herbicidal composition…”.

Claim Interpretation
	With regards to the percentages recited in the instant claims, in light of the instant Specification, the percentages recited in the instant claims are being interpreted as % by weight.


Claim Objections
Claims 1, 23, and 24 are objected to because of the following informalities:  In light of the Specification, it appears that “condensate of naphthalenesulphonate with formaldehyde” in dependent claims 3 and 4 are under the genus “fused naphthalenesulphonate” recited in independent claim 1. In light of the instant Specification, the term “fused naphthalenesulphonate” appears to be synonymous to “naphthalenesulphonate-based condensates” (see, for example, P.G. Pub. para.0060). For improved clarity and consistency, Examiner kindly suggests amending claim 1 (and subsequently claims 23 and 24) to recite “naphthalenesulphonate-based condensates” in lieu of “fused naphthalenesulphonate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3-9, 12, 13, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (Shafer) (US 2002/0110574 A1; of record), Schreiber et al. (Schreiber) (WO 2014/001359 A1; of record; citations from English equivalent document US 2015/0148233 A1), and Rude et al. (Rude) (AU 2007234111 B2; of record).
Applicant claims an aqueous dispersion, comprising:
a) 20 to 45% aclonifen and 4 to 20% flufenacet, at a total amount of 24 to 65%,
b) 0.3 to 3% of one or more anionic surfactants from the group recited in claim 1,
c) 2 to 15% of one or more nonionic surfactants from the group recited in claim 1,
d) 0.01 to 1% of an organic thickener based on xanthan gum,
e) 0.1 to 3% of an inorganic thickener,
f) 0 to 50% of one or more agrochemically active compounds different from component a),
g) 0 to 20% of one or more further customary auxiliaries and additives,
and
20 to 70% water;
where the components d) and e) are present in a ratio of from 1:300 to 10:1 to one another, and
wherein the aqueous dispersion does not comprise tristyrenephenol ethoxylate.

Applicant claims a process for preparing an aqueous dispersion according to claim 1, which comprises mixing and the grinding components a), b), c), e), g), and optionally f), and finally adding component d).

Applicant claims a method for controlling unwanted vegetation, which comprises applying an effective amount of an aqueous dispersion according to claim 1 to plants, parts of plants, seed, or an area on which plants grow.

Applicant claims a product comprising an aqueous dispersion according to claim 1 for controlling unwanted vegetation.

Applicant claims a product comprising an aqueous dispersion according to claim 1 for producing an herbicidal composition.

Applicant claims a liquid herbicidal composition, obtainable by diluting an aqueous dispersion according to claim 1.



Applicant claim a product comprising an herbicidal composition according to claim 12 for controlling unwanted vegetation.

Applicant claim a product comprising an herbicidal composition according to claim 12 for controlling unwanted vegetation by a pre-emergence method and post-emergence method.

Note: The rejection set forth herein below has been modified to address the newly amended and newly added claims.

Shafer discloses a composition for inhibiting phase separation and the resulting non-uniform distribution of an active ingredient in low viscosity, water-based pesticide suspensions (reading on aqueous dispersions) without changing the density of the liquid medium and/or building high viscosity into the suspension (abstract; para.0002, 0006, 0007). 
The composition of the pesticide suspension is generally as follows:
from about 0.003% to about 50% by weight of a pesticide;
from about 0.5% to about 10% by weight of a wetting agent;
from about 0.0% to about 0.8% by weight of a thickener;
from about 0.1% to about 0.5% of an antimicrobial agent (reading on auxiliaries and additive);
from about 5% to about 20% of an anti-freeze (reading on auxiliaries and additive);
from about 1% to about 8% of a hydrophobic fumed silica;
and from about 40% to about 95% of water (para.0006, 0018).
The pesticide may be an herbicide. Shafer discloses that substantially, any herbicide known in the art may be used (para.0011).
 xanthan gum (reading on organic thickener) (para.0014). As discussed above, Shafer discloses that the composition comprises from about 0.0% to about 0.8% by weight of a thickener.
Hydrophobic fumed silicas (reading on inorganic thickener) are made by treating the surface of hydrophilic fumed silicas with a substance that chemically bonds and, thereby, changes the surface from one that is easily wetted by water to one that adsorbs hardly any water. Among the preferred hydrophobic fumed silica includes a hydrophilic fumed amorphous silica treated with dimethyldichlorosilane (para.0017). Shafer discloses that the inclusion of their hydrophobic fumed silicas, such as Aerosil R-972, resulted in more effectively reducing syneresis in the pesticide suspensions, reduced syneresis without resulting in high viscosities either before or after storage, and reduced syneresis without resulting in sediment that was difficult to disperse without storage (para.0051-0053). As discussed above, Shafer discloses that the composition comprises from about 1% to about 8% of hydrophobic fumed silicas.
Wetting agents serve to reduce the surface tension at the water-solid interface and therefore, increase the tendency of the water to contact the complete surface of the active ingredient particles. Both anionic and nonionic surfactants are useful. Among the suitable anionic surfactants include arylalkyl sulfonates, alkylnaphthalene sulfonates, and alkyl phenoxybenzene disulfonates. Among the suitable nonionic surfactants is polyalkylene oxide block copolymer. Preferred wetting agents include sodium naphthalene formaldehyde condensate (reading on the claimed anionic surfactant) and ethoxylated polyoxypropylene (para.0013). As discussed above, Shafer discloses that the composition comprises from about 0.5% to about 10% by weight of a wetting agent.
Shafer discloses a pesticidal suspension concentrate example made by blending together and homogenizing 152 grams of sodium naphthalene formaldehyde condensate (reading on claimed anionic surfactant), 152 g ethoxylated polyoxypropylene (nonionic surfactant), 38 grams antimicrobial agent, 14 grams of Rhodopol 50 MD (xanthan gum, reading on organic thickener), 759 grams glycerine anti-freeze), and 4815 grams deionized water. Then 40 grams of hydrophobic fumed silica resulting from dimethyldichlorosilane treated hydrophilic fumed silica (reading on inorganic thickener) was added and homogeneously dispersed (para.0024-0026). 
In the aforementioned example, Shafer exemplifies using a ratio of anionic surfactant to nonionic surfactant of 1:1. In the case that the anionic surfactant is present in an amount of 2.5% by weight of the composition, and the nonionic surfactant is present in amount of 2.5% by weight of the composition, the ratio of anionic surfactant to nonionic surfactant is 1:1 and the total amount of wetting agent in the composition would be 5% by weight, which is within the range discussed above for the amount of wetting agent, and reads on the instantly claimed amounts of anionic and nonionic surfactants.
In the aforementioned example, Shafer also demonstrates a ratio of organic thickener (xanthan gum; instant claims’ component d) to inorganic thickener (hydrophobic fumed silica resulting from dimethyldichlorosilane treated hydrophilic fumed silica; instant claims’ component e) of 14:40, i.e. about 1:2.9.
Shafer also exemplifies the composition’s use in forming a suspension (para.0037-0049).

Shafer does not appear to explicitly disclose wherein the herbicide is a mixture of aclonifen and flufenacet as recited in the instant claim 1; applying the composition to a plant, parts of plants, a seed, or an area which the plants grow as required by claims 8 and 17; or mixing and grinding the components as required by claim 7. Furthermore, although Shafer discloses that the nonionic surfactant is a polyalkylene oxide block copolymer, Shafer does not appear to explicitly disclose wherein the block copolymer is a di- or triblock copolymer. Schreiber and Rude are relied upon for these disclosures. Their teachings are set forth herein below. 

Rude discloses aqueous dispersions comprising a) the herbicidal active substances diflufenican and flurtamone; b) 01-10% one or more anionic surfactants from the group consisting of the naphthalenesulfonates or from the group consisting of the condensation products of naphthalenesulfonates with formaldehyde ; c) 0.1-20% one or more nonionic surfactants from the group consisting of di- or triblock copolymers of alkylene oxides (e.g., compounds synthesized on the basis of ethylene and propylene oxide); d) 0.05-10% one or more polybasic organic acids; e) 0-5% optionally one or more thickeners, such as organic- and/or inorganic-based thickeners, such as modified natural silicates, synthetic silicates, and Rhodopol® thickeners; f) 0-50% optionally one or more agrochemical active substances other than component a), preferably flufenacet; g) 0-20% optionally one or more additional standard auxiliaries and additives, such as antifreeze agents, and water (pg.3, lines 1-14, 20-31; pg.5, line 17-pg.6, line 31; pg.8, lines 3-6; pg.17, lines 1-20; pg.18, Table 1). Rude’s Example 1 exemplifies an example wherein the ratio of organic thickener (xanthan derivative) to inorganic thickener (modified sheet silicate) is 1:1 (pg.18, Table 1).
Additional herbicides that may be added includes aclonifen and flufenacet (pg.7, lines 1-7).
Rude discloses that these dispersions show an outstanding stability on storage, and show no undesirable effects such as crystal growth, for at least 2 years (pg.3, lines 16-18).
To prepare the aqueous dispersion, Rude discloses mixing all of the components and wet milling (reading on grinding) the mixture with a bead mill. Rude discloses that the sequence of the addition of the components is generally unimportant (pg.17, lines 23-27). 
Rude’s aqueous dispersions may also be diluted in the normal way, e.g. using water (pg.12, lines 13-19; Rude claim 16).
Rude’s compositions may be applied to harmful plants, plant parts, plant seeds, or the area on which the plants are growing, e.g. the area under cultivation. The compositions may be applied preemergence or postemergence to control weeds (pg.12, lines 21-26; pg.16, lines 4-11).
Schreiber discloses an herbicidal composition comprising a combination of flufenacet (A), aclonifen (B), and diflufenican (C) as the herbicidally active constituents. Schreiber discloses that the herbicidal compositions have an improved application profile (abstract; para. 0008-0018; Schreiber claim 1). The ratio of A:B:C is preferably (1-10):(1-10):(1-8) (Schreiber claim 2). 
Applied by pre- and post-emergence method, the herbicide components control a relatively broad spectrum of annual and perennial broad-leaved weeds, weed grasses, and Cyperaceae (para.0029). 
The herbicidal compositions can be further mixed with additives and/or customary formulation auxiliaries which hare then applied in a customary manner diluted with water (para.0067; Schreiber claim 4).
For application, the formulations in commercial form are, if appropriate, diluted in a customary manner, such as in the case of suspension concentrates with water (para.0090, 0097).
The active compounds can be applied to the plants, plant parts, plant seeds, or area under cultivation (soil) to control unwanted vegetation (para.0091; Schreiber claim 8).
Schreiber discloses that their herbicidal compositions may be formulated as suspension concentrates, which are water-based suspensions of active compounds. They may be prepared, for example, by wet grinding by means of commercially available bead mills. In addition to the suspended active compound or active compounds, other active compounds may also be present in the formulation in dissolved form (para.0075).  

As discussed above, Shafer discloses that their nonionic surfactant is a polyalkylene oxide block copolymer, such as ethoxylated polyoxypropylene. Shafer does not appear to explicitly disclose that the polyalkylene oxide block copolymer is a di- or triblock copolymer. In light of Rude’s disclosure that di- and triblock copolymers of alkylene oxide, e.g. compounds synthesized on the basis of ethylene and propylene oxide, are known to be used as the nonionic surfactant component in compositions such as Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as both Rude and Shafer are directed to compositions that improve the shelf-life of pesticidal, e.g., herbicidal, formulations, comprising overlapping combination of components, and Rude’s di- and triblock copolymers of alkylene oxide are specific polyalkylene oxide block copolymers known to be used as nonionic surfactants in such compositions.	
Further, Shafer discloses a composition for use with water-based pesticides suspensions, which inhibits phase separation and non-uniform distribution of the active ingredient. Shafer discloses that pesticides that may be used in their compositions include herbicides. In light of Schreiber’s disclosure that the herbicidal composition flufenacet, aclonifen, and diflufenican is known to be formulated as a water-based suspensions, and Rude’s disclosure that Shafer’s combination of ingredients offers herbicidal formulations outstanding stability on storage, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Shafer, Schreiber, and Rude, and use Schreiber’s herbicidal combination of flufenacet, aclonifen, and diflufenican as the pesticide component in the composition of the combined teachings of Shafer and Rude discussed above, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of Schreiber’s synergistic herbicidal combination, which also controls a relatively broad spectrum of weeds, and the advantages of Shafer’s composition for Schreiber’s synergistic herbicidal combination, such as inhibiting phase separation and non-uniform distribution of the active ingredients, thus increasing its shelf-life. One of ordinary skill in the art would have had a reasonable expectation of 
With regards to the limitation, wherein the aqueous dispersion does not comprise tristyrenephenol ethoxylate, none of the cited prior art references require the inclusion of tristyrenephenol ethoxylate. Thus, absent evidence to the contrary, the combined teachings of the cited prior art references as discussed above encompasses composition that do not comprise tristyrenephenol ethoxylate.
With regards to the amounts of the aclonifen and flufenacet recited in the instant claims 2-4, as discussed above, Shafer discloses that their composition comprises about 0.003-50% by weight of a pesticide, such as herbicides, and Schreiber discloses that the ratio of flufenacet:aclonifen:diflufenican is preferably (1-10):(1-10):(1-8). Thus, in the case that flufenacet is present in an amount of 10%, aclonifen is present in an amount of 25%, and diflufenican is present in an amount of 10%, the ratio of flufenacet:aclonifen:diflufenican would be 1:2.5:1 and represent 45% by weight of the overall formulation.
With regards to the amounts and ranges disclosed in the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the methods of the instant claims 8 and 17, although Shafer does not appear to explicitly disclose the use of their pesticidal compositions, in light of Schreiber’s disclosure of known uses of their specific herbicidal combination, one of ordinary skill in the art would have found it prima facie obvious to apply the herbicidal composition of the combined teachings of Shafer and Schreiber Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Shafer and Schreiber are both directed to pesticidal, such as herbicidal, compositions, and Schreiber discloses an art recognized and conventional use and way of using herbicidal compositions, in particular those containing the active ingredient combination as disclosed in Schreiber. Rude also discloses that the combination of additives disclosed by Shafer are known to be applied in weed control methods as disclosed by Schreiber.
With regards to the method of the instant claim 7, although Shafer does not appear to explicitly disclose grinding the mixture, as discussed above, the combined teachings of Shafer, Schreiber, and Rude disclose the composition being in the form of a suspension concentrates and aqueous suspensions (aqueous dispersions), which Schreiber and Rude disclose is known to be prepared by wet grinding the mixture of components. Thus, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to wet grind the components of the composition of the combined teachings of Shafer Schreiber, and Rude, as disclosed by Schreiber and Rude, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Shafer discloses their pesticidal, such as herbicidal, compositions may be formulated as suspension concentrates and aqueous suspensions, and Schreiber and Rude disclose wet grinding as an art recognized and conventional method for producing herbicidal suspension concentrates and dispersions, in particular those containing the herbicidal actives combination of Schreiber. Furthermore, with regards to the sequence of mixing ingredients, note: MPEP 2144.04 [R-1]: Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans,154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Further, as discussed above, Rude also notes that the sequence of the addition of the components is generally unimportant.
With regards to the instant claims 20 and 22, in the combined teachings of Shafer, Rude, and Schreiber discussed above, Schreiber is relied upon for the specific herbicides to use in the composition of the combined teachings of the cited prior art references. As discussed above, Schreiber discloses using only the combination of flufenacet, aclonifen, and diflufenican. Thus, the composition of the combined teachings of the cited references as discussed above reads on a composition having aclonifen, flufenacet, and diflufenican as the only active compounds.
With regards to the instant claim 23, the claim contains the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. The instant specification does not define the term “consisting essentially of” in a manner that would allow one skilled in the art to determine what basic and novel characteristics are being materially affected.  
With regards to the instant claim 24, as discussed above, in the combined teachings of Shafer, Rude, and Schreiber discussed above, Schreiber is relied upon for the specific herbicides to include in the compositions (i.e. flufenacet, aclonifen, and diflufenican); and Shafer and Rude are relied upon for the 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
(1) Applicant argues that the Office has not provided a reason why one of ordinary skill in the art would be motivated to replace the pesticides recited in the Specification of Shafer or select the claimed aclonifen and flufenacet from the cited references (without also including tristyrenephenol ethoxylate surfactant) to incorporated into the teaching of Shafer.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Shafer discloses that their composition may be used with substantially any herbicide known in the art (para.0011). Schreiber was relied upon for the specific combination of herbicides (i.e. aclonifen, flufenacet, and diflufenican) for use with Shafer’s composition. The motivation for using Schreiber’s combination of herbicides as the pesticidal component of Shafer’s composition was in order to obtain the advantages of Schreiber’s synergistic herbicidal combination, which also controls a relatively broad spectrum of weeds, and the advantages of Shafer’s composition for Schreiber’s synergistic herbicidal combination, such as inhibiting phase separation and non-uniform distribution of the active ingredients, thus increasing is shelf-life.


(2) Applicant argues that compositions comprising aclonifen and flufenacet (and optionally diflufenican) can result in instability due to interactions and during storage and delayed biological degradability, especially when comprising surfactants from the group of the tristyrenephenol ethoxylates. Applicant argues that they have found that the claimed aqueous dispersions comprising the active compounds aclonifen, flufenacet, and optionally diflufenican, and free from tristyrenephenol ethoxylates (TSP-EO), have sufficient biological activity and sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations, and crystal growth occurring.
Applicant argues that they have demonstrated that the aqueous dispersion with the claimed components (with either active compounds aclonifen and flufenacet or aclonifen, flufenacet, and diflufenican) in the claimed amounts/ratios provides unexpected results in terms of storage stability, sediment formation, and herbicidal activity compared to comparative dispersions with the excluded tristyrenephenol ethoxylate or not having the claimed ratios of the thickeners (components d and e). 

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The compositions compared in the instant Specification (Table 1) are not a comparison to that of the closest prior art reference, Shafer, the reference used for the disclosure of the combination of additive/auxiliary components of the herbicide composition (i.e. instantly claimed components b)-e), g), and water). 
With regards to the exclusion of tristyrenephenol ethoxylate surfactant, as discussed above, none of the cited prior art references require the inclusion of tristyrenephenol ethoxylate surfactant. While Schreiber discloses that Soprophor BSU (tristyrenephenol ethoxylate) may be included in a suspension concentrate, it is not disclosed as a required component in formulations comprising the combination of aclonifen, flufenacet, and diflufenican. Furthermore, Shafer and Rude are silent to the inclusion of tristyrenephenol ethoxylate surfactant. 
With regards to the ratio of the components d) and e), as discussed above, Shafer discloses and exemplifies the inclusion of both xanthan gum and hydrophobic fumed silica. Furthermore, Rude exemplifies using a ratio of xanthan derivative to inorganic thickener of 1:1 in formulations similar to those of Shafer, disclosing like Shafer, an outstanding stability on storage for herbicidal formulations, and showing no undesirable effects such as crystal growth, for at least 2 years.

Furthermore, it is noted that the formulation only tests one type of inorganic thickener. From the data shown, it is also unclear if the improved stability would be demonstrated when using an inorganic thickener different from the tested pyrogenic silicic acid (Aerosil® 200).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 3-9, 12, 13, and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,648,878 B2 (USPN 878) in view of Shafer et al. (Shafer) (US 2002/0110574 A1; published Aug. 15, 2002) and Rude et al. (Rude) (AU 2007234111 B2; published Oct. 11, 2007). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compositions comprising a combination of aclonifen, flufenacet, diflufenican as the active agent combination; and methods of using such compositions for the control of weeds. 
The primary differences between the instant claims and the claims of USPN 878 are: (i) USPN 878 does not appear to explicitly claim the inclusion of at least one anionic surfactant, at least one nonionic surfactant, an organic thickener, and inorganic thickener, and water as is required by the instant claims; and (ii) USPN 878 also does not appear to explicitly claim a method of preparing the composition. Shafer and Rude are relied upon for these disclosures. Their teachings are set forth above and incorporated herein. 
With regards to difference (i), in light of the advantages Shafer’s compositions provide for pesticidal, such as herbicidal, compositions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Shafer and the claims of USPN 878 and further incorporate Shafer’s combination of additives and auxiliaries into USPN 878’s compositions. One of ordinary skill in the art would have been motivated to do so in order to obtain the 
As discussed above, Shafer discloses that their nonionic surfactant is a polyalkylene oxide block copolymer, such as ethoxylated polyoxypropylene. Shafer does not appear to explicitly disclose that the polyalkylene oxide block copolymer is a di- or triblock copolymer. In light of Rude’s disclosure that di- and triblock copolymers of alkylene oxide, e.g. compounds synthesized on the basis of ethylene and propylene oxide, are known to be used as the nonionic surfactant component in compositions such as Shafer’s, it would have been obvious to one of ordinary skill in the art to try Rude’s di- or triblock copolymers of alkylene oxide, e.g. compounds synthesized on the basis of ethylene and propylene oxide, as the polyalkylene oxide block copolymer nonionic surfactant component in Shafer’s composition, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as both Rude and Shafer are directed to compositions that improve the shelf-life of pesticidal, e.g., herbicidal, formulations, comprising overlapping combination of components, and Rude’s di- and triblock copolymers of alkylene oxide are specific polyalkylene oxide block copolymers known to be used as nonionic surfactants in such compositions.	
With regards to the amounts of the aclonifen and flufenacet recited in the instant claims 2-4, as discussed above, Shafer discloses that their composition comprises about 0.003-50% by weight of a pesticide, such as herbicides, and USPN 878’s claim 1 recites that the ratio of flufenacet:aclonifen:diflufenican is preferably (1-10):(1-10):(1-8). Thus, in the case that flufenacet is present in an amount of 10%, aclonifen is present in an amount of 25%, and diflufenican is present in an amount of 10%, the ratio of flufenacet:aclonifen:diflufenican would be 1:2.5:1 and represent 45% by weight of the overall formulation.
With regards to the amounts and ranges disclosed in the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to difference (ii), the combined teachings of Shafer, Rude, and claims of USPN 878 disclose an herbicidal composition being in the form of a suspension concentrate and dispersions, which Rude discloses is known to be prepared by mixing and milling (reading on grinding) the components of the formulation. Thus, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to mix and grind the components of the composition of the combined teachings of Shafer, Rude, and claims of USPN 878 to formulate the formulations, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Shafer and Rude discloses their pesticidal, such as herbicidal, compositions may be formulated as suspension concentrates and dispersions, and Rude discloses that process of mixing and milling the formulation components as an art recognized and conventional method for producing herbicidal suspension concentrates and dispersions. Furthermore, with regards to the sequence of mixing ingredients, note: MPEP 2144.04 [R-1]: Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans,154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order prima facie obvious.). Further, as discussed above, Rude also notes that the sequence of the addition of the components is generally unimportant.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
(3) Applicant argues that there is no motivation to select the claimed components from the teachings of the cited references, much less the claimed amounts/ratios and the claimed components results in a surprising effect.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. As discussed in the rejection set forth above, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Shafer and the claims of USPN 878 and further incorporate Shafer’s combination of additives and auxiliaries into USPN 878’s compositions in light of the advantages Shafer’s composition provide for herbicidal compositions. In particular, one of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of Shafer’s composition for USPN 878’s synergistic herbicidal combination, such as inhibiting phase separation and non-uniform distribution of the active ingredients, thus improving the formulation’s shelf-life.
With regards to Applicant’s purported unexpected results, the discussion regarding the Applicant’s data is discussed above in the rebuttal to Applicant’s argument (2) and incorporated herein.

Conclusion
Claims 1, 3-9, 12, 13, and 15-24 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616